                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION


JEANNE CAMARENA-REVIS,                                  Case No. 6:19-cv-00109-AA
                                                         OPINION AND ORDER
            Plaintiff,

      vs.

DONNA STONEBERG;
FARMERS INSURANCE; and
JODI KARRICK, Adjuster,

            Defendants.


AIKEN, District Judge:

      Plaintiff Jeanne Camarena-Revis seeks leave to proceed in forma pauperis

("IFP") in this action. (Doc. 2)   For the reasons set forth below, the Amended

Complaint (doc. 17) is DISMISSED with leave to amend, plaintiffs IFP petition (doc.

2) and Motion for Protective Order (doc. 6) are DENIED with leave to refile, and

plaintiffs Motion for Appointment of Pro Bono Counsel (doc. 10) is DENIED.




Page 1 - OPINION AND ORDER
                                  BACKGROUND
      Plaintiff was rear-ended by defendant Donna Stoneberg on February 22, 2017.

Plaintiff alleges that before the accident, she did not have neck pain or any known

degenerative diseases. As a result of the accident, she requires continuing medical

care and suffers from emotional distress. After the accident, plaintiff was diagnosed

with whiplash, evaluated or treated by a psychiatrist, and examined by a radiologist.

Now, plaintiff has six unpaid medical bills.

      Plaintiff filed a claim for those medical bills with defendant, Farmers

Insurance ("Farmers"), which insures Stoneberg. Jodi Karrick, a claim adjuster for

Farmers, was assigned to plaintiffs claim.

      On November 5, 2018, Karrick emailed plaintiff stating that Farmers would

likely not pay for plaintiffs ongoing medical treatment. In a letter dated April 26,

2019, Karrick informed plaintiff that Famers had reviewed plaintiffs medical records

and believed that her injuries were degenerative in nature, rather than a result of

the accident. Nevertheless, the letter stated that Farmers was willing to extend a

settlement offer of $6,000 as a compromise. Amend. Compl. Ex I.

      Plaintiff initially filed an action against Farmers on January 23, 2019, along

with an IPF petition. She alleged that Farmers was liable for the payment of her

medical bills. On March 28, 2019, pursuant to 28 U.S.C. § 1915, the Court dismissed

the complaint for lack of subject matter jurisdiction. The Court also ordered a limited

term appointment of pro bona counsel, not to exceed three hours in length, for the

purpose of reviewing the case with plaintiff and discussing options for how to proceed.



Page 2 - OPINION AND ORDER
      After meeting with pro bono counsel, plaintiff filed her Amended Complaint.

In the Amended Complaint, plaintiff added defendants Stoneberg and Karrick and

included a three-page letter explaining plaintiffs claims, medical information from

an examining radiologist, a letter from Farmers, and an email thread with Karrick.

      Plaintiff alleges that Stoneberg, Karrick, and Farmers are liable for the

payment of her medical bills. She alleges that her pain is not degenerative in nature

and is a result of the accident with Stoneberg. Plaintiff seeks $775,000 in damages.

Am. Compl. at 4.

                                 LEGAL STANDARD

      'When a plaintiff seeks to proceed IFP, district courts have the power under 28

U.S.C. § 1915(e)(2)(B) to screen complaints even before service of the complaint on

defendants and must dismiss a complaint ifit fails to state a claim. Courts apply the

same standard under 28 U.S.C. § 1915(e)(2)(B) as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d

1108, 1112 (9th Cir. 2012). To survive a motion to dismiss under the federal pleading

standards, the complaint must include a short and plain statement of the claim and

"contain sufficient factual matter, accepted as true, to 'state a claim for relief that is

plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The court is not required to accept legal

conclusions, unsupported by alleged facts, as true. Id.

      Pro se pleadings are held to less stringent standards than pleadings by

attorneys. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). That is, the court should



Page 3 - OPINION AND ORDER
construe pleadings by pro se plaintiffs liberally and afford the plaintiffs the benefit of

any doubt. Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir.

1988). Additionally, a pro se litigant is entitled to notice of the deficiencies in the

complaint and the opportunity to amend, unless the complaint's deficiencies cannot

be cured by amendment. Id.

                                    DISCUSSION

I.    Amended Complaint

      Once again, plaintiff has not established that this Court has subject matter

jurisdiction over this case. Federal subject matter jurisdiction may be based upon

the presence of a federal question or on diversity of citizenship. 28 U.S.C. §§ 1331,

1332. To invoke federal question jurisdiction, a plaintiff must plead that defendant

has violated some constitutional or statutory provision. Id. at§ 1331; Franchise Tax

Ed. v. Construction Laborers, 463 U.S. 1, 27-28 (1983).          To establish diversity

jurisdiction, a plaintiff must allege that he or she is a citizen of one state, that all

defendants are citizens of other states, and that the damages are more than $75,000.

Id. at § 1332.

      A.     Diversity Jurisdiction

      Although plaintiff did not formally assert diversity jurisdiction, the Court has

reviewed the allegations in the Amended Complaint and concludes that she cannot

establish subject matter jurisdiction on this basis. Although plaintiff seeks over

$75,000 in damages, the Amended Complaint alleges that Farmers is a citizen of

California and that Stoneberg, Karrick, and plaintiff are citizens of Oregon. The



Page 4 - OPINION AND ORDER
presence of any party with the same citizenship as the plaintiff automatically

destroys diversity jurisdiction. Wisconsin Dep't of Corrections v. Schacht, 524 U.S.

381, 382 (1988).

         B.      Federal Question Jurisdiction

         Plaintiff formally asserts federal question jurisdiction.       The Amended

Complaint asserts a total of four federal claims under the Ninth Amendment,

Administrative Procedures Act ("APA"), Commerce Clause, and Federal Tort Claims

Act ("FTCA").

                  I.    Ninth Amendment

         The Ninth Amendment to the United States Constitution states "the

enumeration in the Constitution, of certain rights, shall not be construed to deny or

disparage others retained by the people." U.S. Const. amend. IX. Generally, the

Ninth     Amendment        does   not   independently   create   judicially   enforceable

constitutional rights. Schowengerdt v. United States, 944 F.3d 483, 490 (9th Cir.

1991).        Plaintiff does not explain how her claims implicate this constitutional

prov1s1on. Therefore, plaintiff fails to state a claim under the Ninth Amendment.

                  2.   APA

         The APA is a federal law that enables citizens to bring legal actions against

federal agencies for non-monetary claims.       5 U.S.C. § 500 et seq.; Cato v. United

States, 70 F.3d 1103, 1111 (9th Cir. 1995). Defendants are not federal agencies, and

therefore, plaintiff does state a claim under the APA.




Page 5 - OPINION AND ORDER
              3.     Commerce Clause

       The Commerce Clause gives Congress the power to "regulate Commerce with

 foreign Nations, and among the several States, and with the Indian Tribes." U.S.

 Const. art. I, § 8, cl. 3. "The chief purpose underlying the [Commerce] Clause is to

 limit the power of States to erect barriers against interstate trade." City of Los

 Angeles v. County of Kern, 581 F.3d 841, 847 (9th Cir. 2009). Plaintiffs allegations

 do not involve state action, but rather the actions of private individuals. A Commerce

 Clause claim cannot be brought against a private individual. See United States v.

 Guest, 383 U.S. 745, 771 (1966) (finding that Constitutional provisions were not

 intended to create certain rights of private individuals as against other private

. individuals). Therefore, plaintiff does not state a claim under the Commerce Clause.

              4.    FTCA

       The FTCA is a federal law that makes the United States liable for torts

 committed by its employees in the course and scope of their federal office or

 employment. 28 U.S.C.A. § 2674; Thorne v. United States, 479 F.2d 804, 807 (9th Cir.

 1973). Here, plaintiffs tort allegations are against private individuals and entities

 who were not operating as employees of the federal government during the events in

 the allegations. Therefore, plaintiff does not state a claim under the FTCA.

              5.    State Law Claims

       Plaintiff alleges state law claims under the Oregon's Unfair Claim Settlement

 Practices Statute, ORS 746.230, the Restatement of Contracts, Article I Section 10 of



 Page 6 - OPINION AND ORDER
the Constitution of Oregon, and "Tort 350." Am. Compl. at 3, 6-8. State law claims

cannot give rise to federal question jurisdiction.   28 U.S.C. § 1331; Franchise Tax

Ed., 463 U.S. at 27-28.

      C.     Summary

      In sum, the Amended Complaint does not establish federal subject matter

jurisdiction. Because the Amended Complaint fails to state a claim under the Ninth

Amendment, APA, Commerce Clause or FTCA, this Court does not have federal

question jurisdiction over the case. Moreover, the core of the Amended Complaint

consists of state-law insurance, tort, and contract law claims against defendants.

Because plaintiff and two of the defendants are citizens of Oregon, this Court does

not have diversity jurisdiction over the case. Plaintiffs case may be better suited for

state court where these state law claims can be addressed.

      The Amended Complaint is DISMISSED with leave to amend.

II.   Other Pending Motions

      Plaintiff has filed a Motion for Appointment of Pro Bono Counsel (doc. 10).

Generally, there is no constitutional right to counsel in a civil case. United States v.

30.64 Acres of Land, 795 F.2d 796, 801 (9th Cir. 1986). However, pursuant to 28

U.S.C. § 1915(e), this Court has discretion to request volunteer counsel for indigent

parties in exceptional circumstances. Wood v. Housewright 900 F.2d 1332, 1335 (9th

Cir. 1990); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). To determine

whether exceptional circumstances exist, this Court evaluates the party's likelihood

of success on the merits and her ability to articulate her claims pro se in light of the



Page 7 - OPINION AND ORDER
complexity of the legal issues involved. Wood, 900 F.3d at 1335-36; Wilborn, 789 F.2d

at 1331. At this stage, the Court does not find that exceptional circumstances exist

to warrant appointment of counsel. The facts and legal issues involved in this case

are not of substantial complexity to necessitate appointment of counsel, and plaintiff

has demonstrated an ability to articulate her claims. Accordingly, plaintiff's motion

is DENIED.

      The Court cannot evaluate plaintiffs IFP petition (doc. 2) because it is

incomplete. Therefore, the petition is DENIED with leave to refile. If plaintiff files

an Amended IFP petition, she should take care to specify the pay period for her last

employment under question 2b on page 2 of the petition and to state the value of each

asset listed under question 6 on page 3 of the petition.

      Finally, plaintiff filed a Motion for Protective Order (doc. 6) under Federal Rule

of Civil Procedure 26(c). Rule 26(c) permits parties to seek protective orders during

discovery. Discovery has not begun in this case; therefore, the motion is premature

and DENIED with leave to refile.

                                   CONCLUSION

      For the reasons set forth above, the Amended Complaint (doc. 17) is

DISMISSED with leave to amend. Plaintiffs IFP petition (doc. 2) and Motion for

Protective Order (doc. 6) are DENIED with leave to refile and plaintiffs Motion for

Appointment of Pro Bono Counsel (doc. 10) is DENIED.




Page 8 - OPINION AND ORDER
      Plaintiff shall have thirty (30) days in which to file a second amended

complaint. Plaintiff is advised that failure to file an amended complaint within the

allotted time will result in the entry of a judgment of dismissal.

      IT IS SO ORDERED.
                      .jh
      Dated this _
                 //_ day of June 2019.




                                      CL«_C-1u~
                                   ANN AIKEN
                            United States District Judge




Page 9 - OPINION AND ORDER
